Case 2:20-cv-07692-DSF-GJS Document 31 Filed 11/17/20 Page 1 of 1 Page ID #:479




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

   MANUEL NELSON                        CASE NO.
                                        2:20−cv−07692−DSF−GJS
               Plaintiff(s),
        v.                               Order to Show Cause re
   METROPOLITAN DIRECT                   Dismissal for Lack of
   PROPERTY AND CASUALTY                 Prosecution
   INSURANCE COMPANY, et al.
              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, Metropolitan Direct Property and Casualty Insurance
     Company failed to plead or otherwise defend within the relevant time. The
     Court orders plaintiff to show cause in writing on or before December 1,
     2020 why the claims against the non-appearing defendant(s) should not be
     dismissed for lack of prosecution. Failure to respond to this Order may
     result in sanctions, including dismissal for failure to prosecute.

       IT IS SO ORDERED.

   Date: November 17, 2020                   /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
